IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                            May 19, 2004 Session

                 SARA BETH STOVALL v. THE CITY OF MEMPHIS

                    A Direct Appeal from the Circuit Court for Shelby County
                  No. CT-007317-01     The Honorable Robert L. Childers, Judge



                        No. W2003-02036-COA-R3-CV - Filed August 20, 2004


        This case arises from the trial court’s grant of Appellee’s Motion for Summary Judgment
based on interpretation of T.C.A. § 36-3-103(a). Finding that T.C.A. § 36-3-103(a) requires couples
to obtain a marriage license for a valid marriage in Tennessee and that Marriage by Estoppel does
not apply, we affirm.


       Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and HOLLY M. KIRBY, J., joined.

Jack V. Delany of Memphis for Appellant, Sara Beth Stovall

Robert L. J. Spence, Jr., City Attorney; Steven D. Townsdin, Assistant Attorney General, for
Appellee, The City of Memphis

                                                     OPINION

        The material facts are undisputed. On November 3, 1998 Sara Beth Stovall (“Ms. Stovall,”
“Appellant,” or “Plaintiff”) and Mr. John C. Stovall, Sr. (“Mr. Stovall” or “Decedent”) participated
in a marriage ceremony at the home of Dr. E. Lowell Adams. Prior to that ceremony, the couple
neither obtained nor presented a valid marriage license. On December 19, 1998 another ceremony
took place in Mississippi, this time accompanied by a valid marriage license issued by officials in
Desoto County referencing the December 19, 1998 ceremony. 1



1
 Ms. Stovall presents affidavits of several witnesses to the November 3, 1998 cerem ony. These witne sses claim
that the reason for the p rivate ceremo ny was that Mr. Stovall’s first wife died from an illness on November 8,
1997 and Mr. Stovall did not want a public announcement of their marriage before the former wife had been
deceased one full year.
        Mr. Stovall died on December 6, 2000. As a retired City of Memphis firefighter with 28
years of service, Mr. Stovall was an eligible participant in the City of Memphis retirement plan and
was drawing benefits from the City of Memphis (“Appellee”). Ms. Stovall applied for survivor’s
benefits but was denied such benefits based upon Article IV § 25-40(a) of the City of Memphis
Code, which provides that lawful surviving spouses are eligible for survivor beneficiary retirement
benefits. The City of Memphis Code Article I § 25-1(40) defines a spouse as:

       A lawful spouse of a participant, active or retired, who has had the status of a lawful
       spouse for an unbroken period of at least two (2) years immediately preceding the
       death of such participant. Common-law marriage shall not be recognized as valid
       regardless of the fact that such marriage may be considered lawful in a state or
       jurisdiction where the couple lives or formerly lived.

       In her “Plaintiff’s Answers to Defendant’s Statement of Material Facts, Plaintiff’s
Statement of Additional Facts, and Answer to Defendant’s Motion for Summary Judgment,”
Ms. Stovall stipulates that if she does not meet the definition of spouse as defined by this
Pension Ordinance, she is not entitled to claim Mr. Stovall’s pension.

        On December 5, 2001, Ms. Stovall filed a Complaint against the City of Memphis for a
declaratory judgment giving her rights to Mr. Stovall’s pension. Ms. Stovall further prayed that the
City of Memphis be estopped to deny the validity of the marriage between her and Mr. Stovall on
November 3, 1998. In support of her Complaint, Ms. Stovall included several affidavits of witnesses
of the November 3, 1998 ceremony, the group insurance policy change of beneficiary forms, and a
copy of the church directory, in which Ms. Stovall and the decedent are listed “John & Sara Beth
Stovall.”

       In its Answer, the City of Memphis denies that a lawful marriage took place on November
3, 1998 pursuant to T.C.A. § 36-3-103(a), which reads in relevant part as follows:

       Before being joined in marriage, the parties shall present to the minister or officer a
       license under the hand of a county clerk in this state, directed to such minister or
       officer, authorizing the solemnization of a marriage between the parties.

        Since no marriage license was obtained prior to the November 3, 1998 ceremony, the City
of Memphis asserts that Ms. Stovall is not eligible to receive survivor’s beneficiary retirement
benefits because she was not the lawful spouse of the decedent for an unbroken period of at least two
years immediately preceding his death, the requirement under Article I § 25-1(40). The Answer also
denies that the Doctrine of Marriage by Estoppel applies to this case.

       Ms. Stovall and the City of Memphis filed cross-motions for summary judgment. On July
18, 2003, the trial court granted the City of Memphis’s Motion for Summary Judgment on the
grounds that the November 3, 1998 ceremony was not a valid marriage because it was not
accompanied by a license and, therefore, Ms. Stovall and the decedent were not lawfully married for


                                                -2-
two years prior to the his death. Therefore, under the terms of the pension plan, Ms. Stovall did not
meet the eligibility requirement for survivor’s beneficiary retirement benefits.

       Ms. Stovall appeals and raises three issues for review, as stated in her brief:

               1. Does the failure to obtain a marriage license affect the validity of
               a marriage?

               2. Is the Doctrine of Marriage by Estoppel applicable in this case?

               3. Did the trial court correctly decide that a widow of a retired Memphis
               fireman did not qualify for deceased husband’s pension benefits on the
               grounds that the first of two marriage ceremonies on November 3, 1998 was
               not a lawful marriage without a license and, therefore, the parties had not
               been married for at least two full years prior to the decedent’s death on
               December 6, 2000?

        Before turning to Ms. Stovall’s issues, we first note that a motion for summary judgment
should be granted when the movant demonstrates that there are no genuine issues of material fact
and that the moving party is entitled to judgment as a matter of law. See Tenn. R. Civ. P. 56.04. The
party moving for summary judgment bears the burden on demonstrating that no genuine issue of
material fact exists. See Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997). On a motion for
summary judgment, the court must take the strongest legitimate view of the evidence in favor of the
nonmoving party, allow all reasonable inferences in favor of that party, and discard all countervailing
evidence. See id.

         Summary judgment is only appropriate when the facts and the legal conclusions drawn from
the facts reasonably permit only one conclusion. See Carvell v. Bottoms, 900 S.W.2d 23, 26 (Tenn.
1995). Since only questions of law are involved, there is no presumption of correctness regarding
a trial court’s grant of summary judgment. See Bain, 936 S.W.2d at 622. Therefore, our review of
the trial court’s grant of summary judgment is de novo on the record before this Court. See Warren
v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

        There is no factual dispute. Summary judgment is an “efficient means to dispose of cases
whose outcome depends solely on the resolution of legal issues.” Byrd, 847 S.W.2d at 216 (citations
omitted). Because construction of a statute involves legal issues, it is particularly suited to
disposition by summary judgment. See King v. Pope, 91 S.W.3d 314, 318 (Tenn. 2002).

1. Does the failure to obtain a marriage license affect the validity of a marriage?

       Tennessee Code Annotated § 36-3-103(a) provides in relevant part:




                                                 -3-
               Before being joined in marriage, the parties shall present to the
               minister or officer a license under the hand of a county clerk in this
               state, directed to such minister or officer, authorizing the
               solemnization of a marriage between the parties.

Id. (emphasis added).

        Several aspects of § 36-3-103(a) indicate the necessity of obtaining a marriage license for a
valid marriage. First, the title of this section is “License required,” which indicates a legislative
intent for a license to be mandatory. Furthermore, the statute includes the verb “shall,” thus
indicating a mandatory prerequisite under the rules of statutory construction. Stubbs v. State, 393
S.W.2d 150, 154 (Tenn. 1965) (“when the word ‘shall’ is used in constitutions or statutes it is
ordinarily construed as being mandatory and not discretionary.”); Gabel v. Lerma, 812 S.W.2d 580,
582 (Tenn. Ct. App. 1990) (citing Stubbs). Therefore, as correctly noted by the trial court, T.C.A.
§ 36-3-103(a) stands for the proposition that “it’s not a marriage in Tennessee without getting the
license first.”

       Relying on T.C.A. § 36-3-306, Ms. Stovall asserts that a marriage consummated by ceremony
should not be invalidated by failure to comply with Tennessee’s marriage laws, to wit:

               Marriage consummated by ceremony not invalidated by failure to
               comply with law – Restriction – Failure to comply with the
               requirements of §§ 36-3-104 - §§ 36-3-111 shall not affect the
               validity of any marriage consummated by ceremony. No marriage
               shall be valid, whether consummated by ceremony or otherwise, if the
               marriage is prohibited in this state.

However, T.C.A. § 36-3-306 specifically limits its application to §§ 36-3-104 - §§ 36-3-111.
The marriage license requirement is found at § 36-3-103, and thus § 36-3-306 is not
applicable. Therefore, Ms. Stovall’s argument is without merit.

        In a factually similar case, the Tennessee Supreme Court has held that a marriage license is
a statutory requirement in Tennessee. Harlow v. Reliance Nat’l, 91, S.W.3d 243, 245-246 (Tenn.
2002). In Harlow, the plaintiff sought spousal benefits under workers’ compensation law. Ms.
Harlow and the deceased previously had been married lawfully, but later divorced. However, the
couple took part in a “remarriage” ceremony under the direction of a minister, but failed to obtain
a marriage license either before or after the ceremony. The Special Workers’ Compensation Appeals
Panel then reversed the trial court’s award of spousal benefits, and held that “failure to comply with
the statutory requirement for a marriage license, along with the knowledge of that deficiency, dooms
Ms. Harlow’s claim.” Id. at 247. According to the Tennessee Supreme Court, allowing the
purported wife to recover spousal benefits would certainly result in “uncertainty [as to] who is
lawfully married, causing problems to arise in many areas.” Id. at 246-47.



                                                 -4-
        The facts of this case closely mirror those in Harlow. Here, Ms. Stovall and the decedent
took part in the November 3, 1998 ceremony without a marriage license. That they later obtained
a marriage license for the December 19, 1998 ceremony is evidence that the parties were aware of
the need for a marriage license to obtain a lawful marriage. Under the reasoning in Harlow, the first
ceremony cannot be a lawful marriage in Tennessee because of the parties’ failure to comply with
the statutory requirement for a marriage license.

        Ms. Stovall urges us to consider Aghili v . Saadatnejadi, 958 S.W.2d 784 (Tenn. Ct. App.
1997) for the premise that a marriage consummated by ceremony is not invalidated for failure to
obtain a license. We disagree. In Aghili, an Iranian couple were married under Islamic law. The
couple obtained a marriage license, but the imam2 presiding over the ceremony neither obtained nor
signed this original license. After the couple separated two months later, the wife obtained another
marriage license which the imam then signed. In reversing the trial court’s grant of summary
judgment, this Court held that “failure of an officiant to return the marriage license to the issuing
clerk within three days after the ceremony does not invalidate the marriage.” Id., 958 S.W.2d at 788.


        The present case is readily distinguished from Aghili. Unlike the wife in Aghili, Ms. Stovall
did not obtain a marriage license or form before the November 3, 1998 ceremony. The gravamen
of Aghili was whether the officiant’s failure to sign and return the license to the issuing clerk’s office
within three days of the ceremony resulted in an invalid marriage, not whether a license is necessary
for a valid marriage, and therefore Ms. Stovall’s argument is without merit.

         Finally, Ms. Stovall cites many cases for the proposition that ”Tennessee protects the
institution of marriage by presuming that regularly solemnized marriages are valid.” Id. at 789.
However, in every one of those cited cases, the parties had obtained a marriage license pursuant to
§36-3-103 or a license in another state. See Cole v. Parton, 108 S.W.2d 884 (Tenn. 1937); Huey
Bros. Lumber Co. v. Anderson, 519 S.W.2d 588 (Tenn. 1975); Moody v. T.H. Hays & Sons, Inc.,
227 S.W.2d 20 (Tenn. 1950); Keith v. Pack, 187 S.W.2d 618 (Tenn. 1945).

        Tennessee statutory and case law dictate that obtaining a marriage license is a requirement
for a valid marriage. Consequently, Ms. Stovall’s failure to obtain a marriage license negates her
assertion that the November 3, 1998 ceremony resulted in a valid marriage under Tennessee law.

2. Is the Doctrine of Marriage by Estoppel applicable in this case?

        Tennessee has long recognized Marriage by Estoppel where “the parties have believed in the
validity of their marriage and have evidenced that belief with cohabitation.” Martin v. Coleman, 19
S.W.3d 757, 760 (Tenn. 2000); see Rambeau v. Farris, 212 S.W.2d 359 (Tenn. 1948).


2
 An imam is an Islam ic religious lead er, equivalent to a priest or rabbi for the purposes of §36-3 -301 (a). See
In re Marriage of Dajani, 251 Cal. Rptr. 871, 871-72 (Cal. Ct. App. 1988).


                                                           -5-
        Ms. Stovall argues that Marriage by Estoppel applies here because the parties believed their
November 3, 1998 ceremony to have been a valid marriage and because the parties evidenced that
belief with cohabitation. She also offers evidence of their taking a picture as “John and Sara Beth
Stovall” for the church directory and of Mr. Stovall’s changing his life insurance beneficiaries to
include Ms. Stovall.

        However, we have only applied Marriage by Estoppel in exceptional cases, Martin, 19
S.W.3d at 760 (citing Crawford v. Crawford, 277 S.W.2d 389, 392 (Tenn. 1955)), and even then
the cohabitation and public belief that the parties are married are measured in terms of several years,
not days. See e.g. Martin, 19 S.W.3d 757 (16 year relationship); Crawford, 277 S.W.2d 389 (parties
had cohabited “for many years”); Rambeau, 212 S.W.2d 359 (parties had cohabited for almost seven
years); Hale v. State, 164 S.W.2d 822 (Tenn. 1942) (parties had lived together for twelve years);
Bohlen-Huse Coal & Ice Co. v. McDaniel, 257 S.W. 848 (Tenn. 1924) (parties had lived together
for more than twenty five years).

       Here, Ms. Stovall bases her Marriage by Estoppel claim on less than two months of living
as husband and wife. While there is no bright line rule as to the minimum amount of cohabitation
required for Marriage by Estoppel, less than two months does not come close to establishing a claim
to Marriage by Estoppel.

         Additionally, Marriage by Estoppel requires the parties to believe in the validity of their
marriage. See Martin, 19 S.W.3d at 760; Crawford, 277 S.W.2d at 392; Bass v. Bass, 774 S.W.2d
170 (Tenn. App. 1987). Therefore, Marriage by Estoppel does not apply “where the parties
knowingly live together in an unmarried state.” Martin, 19 S.W.3d at 760 (citing Crawford, 277
S.W.2d at 392). Here, the evidence indicates that Mr. and Ms. Stovall did not believe in the validity
of their marriage after the November 3, 1998 ceremony. For example, they did not obtain a marriage
license for the November 3, 1998 ceremony but did for the December 19, 1998 ceremony. If the
Stovalls believed that the November 3, 1998 ceremony resulted in a valid marriage, there would have
been no need for the marriage license for the second ceremony.

3. Did the trial court correctly decide that a widow of a retired Memphis fireman did not
qualify for deceased husband’s pension benefits on the grounds that the first of two marriage
ceremonies on November 3, 1998 was not a lawful marriage without a license and, therefore,
the parties had not been married for at least two full years prior to the decedent’s death on
December 6, 2000?

       As discussed supra, a motion for summary judgment should be granted when the movant
demonstrates that there are no genuine issues of material fact and that the moving party is entitled
to judgment as a matter of law. See Tenn. R. Civ. P. 56.04.

         Here, the parties have stipulated that to receive survivorship benefits, Ms. Stovall would have
had to be lawfully married to Mr. Stovall on or before December 7, 1998. The question is whether
the first ceremony on November 3, 1998 resulted in a lawful marriage. For the foregoing reasons,


                                                  -6-
we hold as a matter of law that November 3, 1998 ceremony could not have resulted in a lawful
marriage because the parties did not obtain a marriage license. Therefore, Ms. Stovall was not
eligible to receive survivor’s benefits.

        Accordingly, the trial court’s grant of summary judgment in favor of the City of Memphis
is affirmed. Costs of this appeal are assessed to the Appellant, Sara Beth Stovall, and her surety.



                                             __________________________________________
                                             W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                -7-